Citation Nr: 0205792	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a temporary total evaluation due to left 
knee surgery on July 3, 1997 requiring convalescence under 
38 C.F.R. § 4.30.

2.  Entitlement to an increased rating for a right knee 
injury, postoperative residuals, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for a left knee 
injury, torn cartilage, postoperative meniscectomy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to November 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an December 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to a 
temporary total evaluation due to surgery for a service-
connected condition requiring convalescence; denied increased 
evaluations for the veteran's service-connected left knee 
disorder, evaluated as 30 percent disabling, and service-
connected right knee disorder, evaluated as 10 percent 
disabling.

In October 1999, the appeal was remanded to the RO in order 
to schedule a travel board hearing before a Member of the 
Board.  Also, in a May 2001 Hearing Officer Decision, service 
connection for osteoarthritis, right hip (previously shown as 
cystic lesion of lesser trochanter, right upper femur) was 
granted and a 10 percent rating was assigned.  This issue is 
no longer on appeal.

In a March 2002 statement, the veteran requested separate 10 
percent ratings for arthritis of the right hip and lower 
back.  Also, in March 2002, the veteran submitted an 
application for increased compensation based on 
unemployability.  These matters are not properly before the 
Board at this time, and as such, are referred to the RO for 
action deemed appropriate.

A temporary total convalescent rating was assigned to the 
veteran's left knee disability from July 1, 1999 to August 
31, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence to indicate that following 
left knee surgery on July 3, 1997, the veteran required at 
least one month of convalescence, or had severe postoperative 
residuals, or underwent treatment with immobilization by cast 
of one major joint or more.

3.  The veteran's right knee disability is manifested by 
minimal loss of range of motion in flexion, chronic pain and 
x-ray evidence of degenerative arthritis.

4.  The veteran's left knee disability is manifested by 
minimal loss of range of motion in flexion, chronic pain and 
x-ray evidence of degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total evaluation under 38 
C.F.R. § 4.30 based upon left knee surgery on July 3, 1997 
are not met.  38 C.F.R. § 4.30 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for a right knee injury, postoperative residuals, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5260 (2001);  66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001)(to be codified at 38 C.F.R. §§ 3.102, 3.159).

3.  The criteria for an evaluation in excess of 30 percent 
disabling for a left knee injury, torn cartilage, 
postoperative meniscectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103(a), 5107 (West 1991 & Supp. 2001);  38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2001);  66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for a temporary 
total convalescent rating for left knee surgery and increased 
ratings for a right knee disability and a left knee 
disability.  At the outset of this decision, the Board finds 
that VA has met its duty to assist the veteran in the 
development of his claim and its duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete this claim under the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  By 
virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  The veteran was afforded a VA 
examination, and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folders.

I.  Entitlement to a temporary total evaluation due to left 
knee surgery on July 3, 1997

The veteran claims that following his left knee surgery on 
July 3, 1997, he was told by his doctor that he could try and 
return to work on July 29.  Although the veteran felt as 
though he was capable of returning to work, he did not return 
to work until August 4.  He asserts that due to being out of 
work until August 4, 1997 he should be entitled to one month 
of convalescence under 38 C.F.R. § 4.30.

The medical records show that the veteran underwent an 
arthroscopy and limited synovectomy on July 3, 1997.  The 
physician stated that following the procedure, the veteran 
was taken to recovery in satisfactory condition for discharge 
later in the day.  In a July 15, 1997 treatment record, the 
veteran's physician stated that the veteran's wounds were 
well healed, with full range of motion.  The veteran was 
instructed in exercises and was to be rechecked in three to 
four weeks.  The physician also indicated that the veteran 
was to return to work on July 29, 1997.

Under 38 C.F.R. § 4.30 a total disability rating will be 
assigned when it is established that treatment of a service-
connected disability resulted in (1) surgery necessitating at 
least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.

Here, the veteran had undergone surgery and was discharged 
the same day.  There is no medical evidence which indicates 
that this surgery resulted in the need for at least one month 
of convalescence, severe postoperative residuals, or 
treatment with immobilization by cast.  As well, the 
veteran's physician stated in his July 15, 1997 treatment 
record that the veteran could return to work on July 29.  
Therefore, the Board finds that the evidence does not support 
the grant of a temporary total evaluation for the veteran's 
left knee surgery.  Accordingly, a temporary total evaluation 
under 38 C.F.R. § 4.30 is denied.

II.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The evidence contained in the claims files includes a 
statement from one of the veteran's private physicians dated 
in August 1997.  The physician noted that the veteran had 
been seeing him for a number of years for chronic and 
recurring knee pain.  He had degenerative arthritis of both 
knees requiring regular use of medication.  The physician 
also felt that the veteran's prognosis was guarded and it was 
likely that he would eventually need knee replacement, but 
that it was difficult at that time to determine how fast this 
would progress.

A personal hearing was held at the RO in March 1998.  The 
veteran testified that his right and left knee problems were 
the reason for his loss of work.  He stated that he had been 
suspended three times from work, though they had been 
accommodating him by allowing him to sit down while he works.  
The veteran also stated that he has to wear a brace on his 
left knee almost constantly, with the exception of walking 
around at home.  When he does not have the brace on, his knee 
becomes wobbly and painful and shifts.  He is unable to climb 
stairs or participate in any sporting activities.  The 
veteran also stated that he is in constant pain, especially 
in the last year and a half, and that he is forced to take 
medication in order to relieve the swelling.  His doctor 
informed him that he may eventually need a knee replacement 
in the future.  The veteran indicated that his left knee was 
worse than his right knee.  The right knee pops, swells and 
hurts when he goes up or down stairs.  Although he does have 
a brace for his right knee, it has given out on him in the 
past as well.  He has continued to work as a clerk at the 
Post Office sorting mail. 

The veteran underwent an arthroscopy and debridement of the 
left knee in July 1999.  The procedure included removal of a 
medial plica and hypertrophic synovium around the patella.  
Significant degenerative arthritis was shown.  The anterior 
cruciate ligament graft remained in continuity and the 
lateral meniscus was normal.  Following surgery a sterile 
compressive dressing was applied and the veteran was 
discharged later that day.

Private treatment records dated from October 1999 to March 
2000 pertain to treatment for the veteran's back problems.  
However, several entries also indicate the veteran continuing 
to complain of and experiencing knee pain in both the right 
and left knees.  In October 1999, the veteran was seen 
because of complaints of bilateral knee pain.  On physical 
examination, some peripatellar pain was shown on both knees.  
The arthroscopic findings included significant arthritis in 
the basal joint.  The symptoms at the right knee were 
compatible with chondromalacia, and at the left knee 
compatible with degenerative arthritis of the patellofemoral 
joint.  

Also submitted was a statement from another of the veteran's 
private physicians dated in April 2000.  The physician stated 
that the veteran's knees, especially on the left, pop and 
crack and cause him pain.  A physical examination showed he 
was able to stand and walk with a normal gait; stand on 
tiptoes, heels and march without difficulty.  He did not 
squat due to his knee pain.  Straight leg raise maneuver was 
negative, patella and ankle reflexes were normal.  There was 
evidence of longstanding degenerative arthritis in the 
veteran's knees.  The assessment was bilateral knee 
osteoarthritis and anterior cruciate ligament (ACL) 
deficiency on the left.  The physician recommended weight 
reduction and vigorous exercise to improve muscle tone.

A personal hearing was conducted at the RO in May 2000.  The 
veteran testified that his right knee pops frequently and 
swells up almost daily.  He felt as though it is 
progressively getting worse as he relies on it much more than 
his left knee.  He is reluctant to have any other surgeries 
on his right knee.  He has a brace for his right knee, 
however he cannot keep it on too long if his knee is swelling 
up.  His constant pain interferes with his ability to sleep.  
With regard to his left knee, the veteran reported that he 
has had about 8 or 9 surgeries.  He wears a brace but takes 
it off when his knee swells daily.  He complained of constant 
pain and stiffness, especially in the morning.  The veteran 
had been taking various medications for pain and swelling.  
On occasion, his left foot becomes completely numb and by the 
end of the day he is limping.  His knee gives out forwards, 
backwards and sideways.  He can feel bones grinding on each 
other when he moves his knee.  The veteran also stated that 
he had been informed by one of his doctors that he may be a 
candidate for a knee replacement in the future.  He is 
worried about losing his job due to his knee problems.

A statement was submitted by the veteran's wife in May 2000.  
She related that throughout the twenty years they have been 
married, she has seen the veteran's knee problems become 
progressively worse and they have limited his daily 
activities.  Due to his frequent pain, he was often forced to 
take time off from work.  It had also limited his ability to 
exercise, therefore causing him to gain weight which has 
caused further pain.  Not only had it been stressful for the 
veteran, it had impacted their family life in that he cannot 
attend any functions which require standing, as well as 
causing her to have to work three jobs to help support the 
family.

The veteran underwent a VA examination in July 2000.  The 
veteran stated that he injured both his knees in an accident 
while in service.  He was diagnosed with torn cartilage on 
the left knee.  Years later, he underwent multiple surgeries 
for his left knee, and one surgery for the right knee.  The 
veteran currently complained of constant pain in his knees, 
left greater than right.  He describes stiffness in both 
knees, particularly in the morning.  He has swelling in both 
knees and describes occasional heat and redness changes.  
There is regular instability of both knees, with locking of 
the left more than the right.  He has flare-ups of knee pain 
in the sense that the pain is increased and he has problems 
walking in cold and moist weather.  He wears bilateral knee 
braces most of the time.  No constitutional symptoms of 
inflammatory arthritis, no episodes of dislocation or 
recurrent subluxation were described.  The veteran has been 
working full time as a mail sorter in the post office, but 
has increased pain associated with having to stand long 
periods of time while at work.  

A physical examination revealed range of motion of the knees 
to be full extension on both sides, flexion near full range 
bilaterally at 125 degrees.  There was pain at end range of 
flexion bilaterally.  There were three well-identified scars 
at the left knee along the medial joint line and vertical 
location over the patella.  The scars were nontender, 
nonadherent to the underlying tissue.  There was no knee 
effusion bilaterally.  There was medial and lateral joint 
line tenderness bilaterally.  However, there was no laxity to 
medial cruciate ligament (MCL) or lateral cruciate ligament 
(LCL) testing bilaterally.  No ACL laxity was noted 
bilaterally.  Knee capsule was intact.  Knee flexors and knee 
extensors were full-strength.  The veteran ambulated with a 
nonpainful gait, with no difficulty standing on toes or 
heels.  He had difficulty performing a full squat due to 
complaints of pain in both knees.  McMurray's testing was 
bilaterally negative for any click.  X-rays performed in 1997 
showed bilateral minimal degenerative changes in both knees 
with evidence of ACL surgery on the left.  The diagnosis was 
injury to bilateral knees from service injury in 1974.  
Multiple surgeries to the left knee, minimal loss of range of 
motion, chronic pain, x-ray evidence of degenerative 
arthritis.  Right knee, status post injury from service 
injury, status post arthroscopic surgery for possible 
meniscal tear.  Chronic pain, minimal loss of range of 
motion, x-ray evidence of degenerative arthritis.

A MRI report of the right knee, dated in March 2002 was also 
submitted.  The evaluating physician stated that no previous 
examinations were available for comparison.  The veteran 
reported previous arthroscopic surgery.  There was increased 
signal in the posterior horn of the medial and lateral 
meniscus.  In the lateral meniscus, it appeared to extend to 
the meniscal surface which could represent a meniscal tear, 
though postoperative change could give this appearance.  In 
the medial meniscus, some irregularity was present involving 
the cartilage, particularly of the lateral tibial plateau.  
Thinning was present involving the cartilage diffusely.  The 
ACL was poorly seen, particularly in the sagittal images, and 
a tear, possibly partial involving the ACL was not excluded.  
Mild osteoarthritis was present, most significantly involving 
the patellofemoral compartment.  The impression was abnormal 
increased signal in the posterior horn lateral meniscus 
suspicious for degenerative meniscal tear, however the 
veteran did not report previous surgery and this appearance 
could be post-surgical; abnormal increased signal involving 
the posterior horn medial meniscus with equivocal extension 
to the meniscal surface; poorly seen ACL, a tear of the ACL, 
possibly partial was not excluded; and osteoarthritis and 
cartilage thinning.


A.  Right knee injury, postoperative residuals

The veteran's right knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Diagnostic Code 5257 provides for assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability.  A 20 percent rating is assigned when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability.

In this case, the evidence reflects that the veteran does not 
currently have subluxation of the patella or lateral 
instability to a moderate degree that would warrant an 
evaluation in excess of 10 percent for his right knee 
disability.  While there is evidence of degenerative 
arthritis, there is little medical evidence of instability of 
the right knee.  At the July 2000 VA examination, the 
examiner found no laxity to MCL or LCL testing as well as no 
ACL laxity of the knee upon testing.  The Board also notes 
that McMurray's tests were negative.  As well, the additional 
medical evidence pertaining to the right knee is also 
reflective of symptoms which would support a 10 percent 
rating.  Accordingly, the Board finds that an evaluation in 
excess of 10 percent under the provisions of Diagnostic Code 
5257 is not in order.

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds, however, that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  
Therefore, the Board finds that a rating in excess of 10 
percent is not warranted pursuant to Diagnostic Code 5257.  
Nevertheless, the Board does recognize that 38 C.F.R. §§ 4.40 
and 4.45 are relevant in determining whether there is lost 
range of motion.

With respect to 38 C.F.R. §§ 4.40 and 4.45, VA's Office of 
General Counsel has provided additional guidance involving 
increased rating claims for musculoskeletal joint 
disabilities.  Specifically, General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  Specifically, 
VAOPGCPREC 23-97 held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, which provides for the presence of 
arthritis due to trauma, and 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  

According to the medical evidence outlined above, there is no 
evidence that the flexion of the veteran's right knee was 
limited to 60 degrees or that the extension of the right knee 
was limited to 5 degrees, even with consideration of pain on 
motion.  Therefore, the evidence fails to show that the 
veteran has limitation of motion which at least meets the 
criteria for a zero percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or Diagnostic Code 
5261 (extension limited to 5 degrees or more).  As noted 
above, if the veteran does not at least meet the criteria for 
a zero percent rating under either of those codes, there is 
no additional disability for which a rating may be assigned.


B.  Left knee injury, torn cartilage, postoperative 
meniscectomy

The veteran's left knee disability is evaluated under the 
provisions of 38 C.F.R. §4.71a, Diagnostic Code 5260 and is 
assigned a 30 percent rating.  Under this provision, a 30 
percent rating is assigned when flexion of the leg is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Because the assigned 30 percent rating represents the maximum 
schedular evaluation, the Board has also considered rating 
the appellant's service-connected disability under 
alternative Diagnostic Codes.  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Integral to the evaluation of musculoskeletal disorders rated 
upon range of motion is the issue of whether the claimant has 
sustained functional loss which may be due to pain.  However, 
consideration of functional loss due to pain is not required 
when, as in this case, the currently assigned rating is the 
maximum disability rating available for limitation of motion 
under the diagnostic code.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Thus, such does not provide a basis for an 
increased evaluation.

Ankylosis of the knee has not been reported, thus precluding 
consideration of this matter under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Limitation of extension has not been 
reported to be limited to 30 degrees, thereby rendering 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5261 also 
inappropriate.  Further, although the appellant has reported 
to various examiners that his right knee is subject to 
periodic "give-way," neither instability nor subluxation has 
been clinically demonstrated to warrant the assignment of a 
separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the present 
case, the veteran is already rated based on limitation of leg 
motion.  While he does have x-ray evidence of degenerative 
arthritis, a separate rating for arthritis based on 
limitation of motion under Diagnostic Code 5003, as requested 
by his representative, would constitute evaluation of the 
same disability under various diagnoses, which would be in 
violation of 38 C.F.R. § 4.14.

The potential application of Title 38 of the Code of Federal 
Regulations (2001) in addition to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) have also been considered.  See 
Schafrath v. Derwinski,  1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the right 
or left knee disabilities under consideration here have 
caused marked interference with employment, necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise render impracticable the application of the 
regular schedular standards.  The Board does not doubt that 
the veteran has significant impairment of the both knees 
which results in certain work restrictions.  However, the 
Board also finds that the regular schedular standards 
contemplate the symptomatology shown.  In essence, the Board 
finds no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that with respect to the veteran's 
right and left knee disabilities, the applicable rating 
criteria contemplate higher ratings for those disabilities.  
However, the Board has not found those disabilities to be of 
such degree of severity as to warrant assignment of a higher 
rating on a schedular basis.  Likewise, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In making the determinations herein, the Board has considered 
the veteran's hearing testimony.  He testified at hearings 
before a hearing officer at the RO.  While the veteran's 
testimony is considered credible insofar as he testified 
concerning his observable symptoms and belief in the merits 
of his claim, he is not competent to offer a medical 
diagnosis or opinion.  As the preponderance of the evidence 
is against the claim for increased ratings and a temporary 
total convalescent rating, there is no benefit of the doubt 
to resolve in the veteran's favor.


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 based upon left knee surgery on July 3, 1997 is denied.

Entitlement to a disability rating in excess of 10 percent 
for a right knee injury, postoperative residuals, is denied.

Entitlement to a disability rating in excess of 30 percent 
for a left knee injury, torn cartilage, postoperative 
meniscectomy, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

